Citation Nr: 0614934	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  95-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed erectile 
dysfunction, including impotence.  

2.  Entitlement to service connection for a claimed neck 
disorder, including arthritis of the neck.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from August 1973 to 
April 1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision by the 
RO.  

The Board remanded this case to the RO in October 2001 for 
additional development of the record.  

In a June 1997 statement, the veteran raised the issues of 
service connection for boils, itching in his pelvic and 
buttocks regions, a lump in the palate of his mouth, a sinus 
disorder, a disorder manifested by trouble swallowing, 
hyperplasia, left arm disability, left ear disability and 
bilateral hand numbness.  These matters are referred to the 
RO for appropriate action.  

The issue of service connection for a claimed neck disorder 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran is not shown to have demonstrated erectile 
dysfunction, including impotence, due to any event or 
incident of his period of active service.   



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
erectile dysfunction, including impotence, due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).   



REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159, amended VA's 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notices provided in November 2001 and 
February 2003 fulfill the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disorder at issue.  Any defect is harmless 
because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate initial disability rating or effective date to be 
assigned are moot.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by him, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  

The Board notes that, while the October 2001 remand requested 
that the veteran authorize VA to obtain records from Dr. 
Parnes, and from Adirondack Correctional Clinic and St. 
Vincent's Hospital, he informed VA in February 2003 that he 
did not consider any outstanding records from those 
facilities relevant, and that he would not authorize VA to 
obtain those records.  The Board finds that VA's duty to 
assist him in obtaining records has been fulfilled.  See 
generally, Wood v. Derwinski, 1 Vet. App. 190 (1990).  

The record shows that the veteran was examined in connection 
with his claim in June 2004.  In April 2006, the 
representative argued that the June 2004 examination did not 
comply with the Board's October 2001 remand "instruction" 
to "determine the presence or absence of an erectile 
dysfunction... and, if present, the onset and etiology 
thereof."  

The Board points out that the referenced language was not an 
instruction to the examiner, but instead an explanation as to 
the general purpose of the examination.  The actual 
instruction to the examiner, with respect to the etiology of 
any erectile dysfunction, was limited to whether it was at 
least as likely as not that any erectile dysfunction was 
related to service, including to the circumcision performed 
therein.  

The examiner was not requested to determine any non-service 
source of erectile dysfunction.  The Board has reviewed the 
report of the June 2004 VA examination, and finds that the 
examiner provided the opinion consistent with request. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ) on 
a claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

In this case, the veteran did not receive VCAA notice prior 
to the February 1995 rating decision from which this appeal 
originates.  The Board points out, however, that various 
procedural documents explained the basis for the denial of 
his claim during the course of the appeal.  

More importantly, the November 2001 and February 2003 VCAA 
letters in particular specifically explained what was needed 
to substantiate the claim.  The veteran was provided with the 
opportunity to respond, and he in fact has responded to the 
letters.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the veteran with full VCAA notice prior to the 
February 1995 adjudication did not affect the essential 
fairness of the adjudication.  

The prior adjudication was not prejudicial.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notices.  Given the specificity of the 
VCAA notices, as well as the time afforded the veteran 
following the notices to respond, the Board finds that any 
error in the timing of the notices is harmless.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that defect is harmless since there is no 
evidence it reasonably affects the fairness of the 
adjudication.  


Factual background

The veteran contends that a circumcision he underwent in 
service was performed poorly, resulting in erectile 
dysfunction, premature ejaculation, and penile atrophy.  He 
also argues that medical literature he has submitted 
demonstrates that side effects from anesthesia administered 
during a circumcision are likely.  
 
The service medical records show that the veteran requested a 
circumcision, and underwent the procedure in February 1975.  
The procedure was accomplished without any noted 
complications, and follow up examination was silent for any 
identified abnormalities.  

The veteran was seen in June 1975 for urethral discharge, 
thought to possibly represent venereal disease, and in July 
1975 for a penile rash diagnosed as rule out herpes.  In 
August 1975 and January 1976, he was treated for urinary 
tract infections, and in December 1975 was treated for a 
urethral discharge.  

The service medical records are silent for any complaints, 
finding or diagnosis of erectile dysfunction, impotence, or 
premature ejaculation.  The only reported or apparent 
genitourinary abnormality at his separation examination was a 
left varicocele.  

There is no postservice reference to or evidence of erectile 
dysfunction until 1988.  The veteran filed his first claim 
for VA benefits in August 1976, but did not mention erectile 
dysfunction or any genitourinary complaints.  He filed other 
claims in the 1980's, but not one for erectile dysfunction.  
He first filed a claim for erectile dysfunction in January 
1995.

On file are VA treatment records for November 1983 to June 
2004, which document treatment for longstanding substance 
abuse.  A November 1983 entry indicates that the veteran was 
recently treated for venereal disease.  

In April 1985 he reported recent sexual intercourse, and 
denied any sexual disturbances.  In August 1985 he again 
denied any sexual disturbances, but described one occasion 
when he was 28 (more than 6 years after service) when he was 
unable to obtain an erection after freebasing cocaine.  

The records show that in December 1988 he was referred for 
psychiatric treatment, at which time he reported impotence.  
In December 1993 he reported a 20-year history of weak 
erections and premature ejaculation beginning about three 
months after his circumcision; he reported that he was using 
multiple illicit drugs at the time, including intravenously.  

In May 1994, the veteran presented reporting an 18 to 25-year 
history of erectile dysfunction.  His testosterone levels 
were reportedly normal.  His genitalia were normal to 
examination, and he was diagnosed with erectile dysfunction.  

A July 1994 entry suggested that his claimed erectile 
dysfunction might be drug induced or secondary to substance 
abuse.  The records show that in December 1995, he was 
monitored for nocturnal erections, which were present; he was 
recommended to follow up with his sexual psychotherapist.  

A May 1997 entry notes that the veteran was upset over the 
refusal of his urologist to test for nerve damage from the 
circumcision.  He explained that the urologist did not 
believe such testing was indicated in light of other tests 
already conducted.  He also explained that the urologist 
informed him that a relationship between the circumcision and 
impotence was unlikely.  

Entries for June 1997 note that he believed his erectile 
dysfunction was a reaction to the anesthesia from the 
circumcision.  He reported that he could engage in sex and 
that he recently fathered a child.  He underwent testing for 
nocturnal erections, which were present, and the treating 
clinician suggested that the veteran's real problem with 
sexual dysfunction might be related to unrealistic 
expectations; the clinician noted that the veteran fathered a 
child, and was complaining of an inability to hold an 
erection for more than 45 minutes.  A June 2004 entry notes 
that his phallus and meatus were normal to examination.  

Private medical records for January 1989 to September 2002 
show treatment for diabetes mellitus and liver disorders.  A 
December 1996 note indicates that the veteran reported a 20-
year history of premature ejaculation and erectile 
dysfunction; he was noted historically to have had a 
circumcision.  A May 1999 entry referenced claimed sexual 
side effects of medication.  

The report of a November 1991 VA examination is silent for 
any genitourinary complaints or findings.  

The veteran testified before a Hearing Officer at the RO in 
September 1995.  He testified that he first experienced 
erectile dysfunction and premature ejaculation within months 
of his circumcision, but never sought treatment for the 
problem in service.  

The veteran also explained that he continued to experience 
erectile dysfunction after service, but first sought 
treatment for his problems in 1993.  He testified that none 
of his treating physicians believed his erectile dysfunction 
resulted from the circumcision.  

On file are excerpts from medical publications submitted by 
the veteran.  Summarized, the publications indicate that 
impotence can be a manifestation of a neurological or 
psychomotor dysfunction, but in half of the cases the 
impotence has an emotional basis.  

The excerpts also discuss the risks of circumcision, which 
include skin infections, blood stream infections, bleeding, 
gangrene, scarring and surgical accidents.  The excerpts 
additionally indicate that certain local anesthetics might 
cause long-term nerve damage, and that anesthesia in general 
poses health risks.  The excerpts also refer to isolated 
cases where a circumcision had resulted in mutilation of the 
genitalia.  

On file are records from the Social Security Administration 
indicating that the veteran is not entitled to benefits from 
that agency.  His primary and secondary diagnoses were listed 
as, respectively, cervical pain and substance abuse.  The 
records do not reference any erectile dysfunction.  

At his June 2004 VA examination, the veteran reported a 20-
year history of experiencing problems with erections.  He 
reported that he was capable of vaginal penetration, and that 
he could ejaculate.  No testicular atrophy, impaired 
sensation, or impaired reflexes were evident on examination.  

The examiner noted that the veteran had no history of trauma 
or surgery leading to loss of use of his creative organ and 
explained that diseases in the veteran's case that could 
affect sexual function included his diabetes and depression.  

The examiner diagnosed erectile dysfunction and essentially 
concluded, after reviewing the claims files, that he could 
not see a basis for relating the current sexual dysfunction 
to service or to the circumcision performed in service.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Although the service medical records show the veteran 
underwent a circumcision in February 1975, the records are 
silent for any complications resulting during or from the 
procedure.  

More importantly, a careful review of the service medical 
records, including the report of the veteran's examination 
for discharge, shows that they are negative for any 
complaints, finding or diagnosis of erectile dysfunction or 
penile atrophy.  

Moreover, there is no post-service evidence of erectile 
dysfunction until December 1988 (when he complained of, but 
was not diagnosed with, impotence) or actual post-service 
medical evidence of erectile dysfunction until 1993.  There 
is no medical evidence of penile atrophy.  

The Board points out that, while in 1993 and thereafter, he 
reported that his sexual dysfunction began in service and 
continued since that time, treatment records on file show 
that, at least up to 1985, he clearly was able to engage in 
sexual intercourse, reporting no problems except for a single 
occasion years after service when he was unable to obtain an 
erection in association with his use of cocaine.  

The veteran was examined in June 2004 for the specific 
purpose of determining whether he had erectile dysfunction, 
and, if so, whether it was etiologically related to service, 
including to the circumcision.  

After examining the veteran and reviewing the claims files, 
the examiner concluded that there was no basis to relate the 
current sexual dysfunction to service or to the circumcision.  

In support of his claim, the veteran has submitted excerpts 
from medical publications which he believes demonstrates that 
anesthesia associated with circumcisions result in side 
effects.  

In point of fact, the excerpts indicate only that anesthesia 
associated with any procedure can result in side effects; the 
excerpts do not indicate that anesthesia regularly causes 
side effects in circumcisions.  

In any event, the excerpts do not purport to suggest that 
there is a relationship between any current erectile 
dysfunction and the veteran's service or circumcision.  

To the extent that the veteran suggests that the above 
excerpts suffice to link his current erectile dysfunction to 
his period of service, the Board points out that the excerpts 
are general in nature and do not purport to address the 
veteran's particular medical situation, and are otherwise too 
generic to constitute competent medical evidence in support 
of his claim.  Sacks v. West, 11 Vet. App. 314 (1998).

While the veteran himself contends that his erectile 
dysfunction resulted from the circumcision in service, as a 
layperson, his statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, while he repeatedly told his treating VA and 
private physicians that his erectile dysfunction began in 
service from his circumcision, none of the physicians 
addressed the etiology of any erectile dysfunction, other 
than to suggest the use of illicit substances as a possible 
etiologic factor.  

Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In short, there is no competent evidence of erectile 
dysfunction in service or until years after service, and no 
competent evidence linking any current erectile dysfunction 
to service, including to the circumcision performed therein.

As the preponderance of the evidence is against the claim, 
service connection for erectile dysfunction, including 
impotence, must be denied.  



ORDER

Service connection for claimed erectile dysfunction, 
including impotence, is denied.  




REMAND

The veteran contends that his current neck disorder 
originated from an injury in service.  He has reported that 
he sustained additional neck injuries after service in 1979, 
1983 and 1997 motor vehicle accidents, and in a fall while 
rollerblading in 1980 or 1981.  

The service medical records show complaints in May 1974 of 
stiff muscles in the neck and back; the veteran was diagnosed 
with muscle strain.  

Following service, medical records on file do not refer to 
neck complaints until the 1980's.  In April 1985, he 
presented for VA treatment reporting a two-year history of 
neck pain following a motor vehicle accident; he also 
reported an injury in service when a window glass fell onto 
his neck.  

The X-ray studies of the cervical spine were negative for 
pertinent abnormalities, as were similar studies up through 
April 1994.  A computed tomography study in September 1994 
showed mild degenerative disease at C5-C6.  

The October 2001 Board remand specifically instructed that X-
ray studies of the cervical spine were to be taken in 
connection with a VA examination.  In addition, the examiner 
was to provide an opinion as to whether it was at least as 
likely as not that the claimed neck disability was related to 
service.  

In compliance with the remand, the veteran was examined in 
June 2004.  Unfortunately, the examiner did not order X-ray 
studies of the cervical spine, reporting instead the findings 
of a 1997 diagnostic study.  

As the VA examination report did not comply fully with the 
Board's October 2001 remand instructions, the Board must 
remand the case again for further VA examination.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date in the event of 
a successful claim of service connection 
for neck disability, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's neck 
disorder.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

With respect to any neck disorder 
identified, including arthritis, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current neck 
disability is due any event or incident 
of service, including to the muscle 
strain noted in May 1974.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO must then readjudicate the 
issue remaining on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  The veteran should 
be given an opportunity to respond to the 
Supplemental Statement of the Case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


